Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/872933 application is in response to the communications filed May 12, 2020.
Claims 1-20 were initially submitted May 12, 2020. 
Claims 1-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving from a user one or more search terms associated with a health-related condition, identifying, based on the one or more search terms, a corpus of one or more documents stored in an electronic format, analyzing at least one document of the corpus for a treatment protocol associated with the health-related condition, determining first content for a presentation 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “visually displaying healthcare protocols to a user”, “via an electronic communications network”, “with a computer”, “with the computer”, and “sending, via the electronic communications network, a message causing the second content to be visually displayed to the user”, a method of visually displaying healthcare protocols to a user, the method comprising: receiving from a user, via an electronic communications network, one or more search terms associated with a health-related condition, identifying, with a computer and based on the one or more search terms, a corpus of one or more documents stored in an electronic format, analyzing, with the computer, at least one document of the 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“visually displaying healthcare protocols to a user” and “sending, via the electronic communications network, a message causing the second 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “via an electronic communications network”, “with a computer” and “with the computer”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“visually displaying healthcare protocols to a user” and “sending, via the electronic communications network, a message causing the second content to be visually displayed to the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the second content includes the first content” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the second content is different than the first content” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein determining the second content for presentation by reformatting the first content for presentation comprises including at least one of a risk warning or a waiver” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first content for presentation corresponds to a subset of a plurality of steps of the treatment protocol, and wherein determining the second content for presentation comprises including at least one step of the plurality of steps of the treatment protocol that is not part of the subset” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional 
“wherein analyzing at least one document of the corpus of for a treatment protocol associated with a health-related condition comprises determining a dependency of the subset to the at least one step that is not part of the subset, and wherein determining a risk value indicative of one or more risks associated with the first content for presentation is based on the dependency of the subset to the at least one step that is not part of the subset” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein analyzing at least one document of the corpus for a treatment protocol associated with a health-related condition comprises extracting the treatment protocol from the document based on at least one of a document heading, a 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
us for a treatment protocol associated with a health-related condition comprises segmenting the treatment protocol into a plurality of segments, and wherein determining second content for presentation by reformatting the first content for presentation comprises augmenting the segments with visual elements to visually indicate one or more risks associated with the segments” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein determining a risk value indicative of one or more risks associated with the first content for presentation comprises: identifying in the document a set of one or more terms for risk analysis and comparing the set of one or more terms for risk analysis with a plurality of terms of a risk database” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first content for presentation corresponds to a subset of a plurality of steps of the treatment protocol, and wherein determining second content for presentation by reformatting the first content for presentation comprises determining to present one or more steps of the treatment protocol prior to the subset of steps” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional 
“wherein determining second content for presentation by reformatting the first content for presentation comprises modifying a markup language of a preview presentation of the treatment protocol to disallow presentation of the first content in the preview presentation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive from the user one or more search terms associated with a health-related condition, identify, based at least on one or more search terms, a corpus of one or more documents, analyze at least one document of the corpus for a treatment protocol associated with the health related condition, determine first content for presentation to the user, the first content comprising at least a portion of the treatment protocol associated with the health-related condition, determine a risk value indicative of one or more risks associated with the first content for 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “visually displaying healthcare protocols to a user”, “a system”, “the system comprising at least one processor”, “via an electronic communications network”, and “send, via the electronic communications network, a message causing the second content to be visually displayed to the user”, a system for visually displaying healthcare protocols to a user, the system comprising at least one processor configured to: receive from the user, via an electronic communications network, one or more search terms associated with a health-related condition, identify, based at least on one or more search terms, a corpus of one or more documents, analyze at least one document of the corpus for a treatment protocol associated with the health related condition, determine first content for presentation to the user, the first content comprising at least a portion of the treatment protocol associated with the health-related condition, determine 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“visually displaying healthcare protocols to a user” and “send, via the electronic communications network, a message causing the second content to be visually displayed to the user” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a system”, “the system comprising at least one processor” and “via an electronic communications network”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“visually displaying healthcare protocols to a user” and “send, via the electronic communications network, a message causing the second content to be visually displayed to the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14,
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 10. Accordingly, claim 16 is rejected for the same reasons as claim 10.
As per claim 17,
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive from the user one or more search terms associated with a health-related condition, identify, based at least on one or more search terms, a corpus of one or more documents, analyze at least one document of the corpus for a treatment protocol associated with the health related condition, determine first content for presentation to the user, the first content comprising at least a portion of the treatment protocol associated with the health-related condition, determine a risk value indicative of one or more risks associated with the first content for presentation, determine whether the risk value exceeds a risk threshold, and in response to determining the risk value exceeds the risk threshold, determine second content for presentation by reformatting the first content for presentation. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a computer program product”, “the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable media, the program instructions executable by a processor”, “via an electronic communications network”, “visually displaying healthcare protocols to a user” and “send, via the electronic communications network, a message causing the second content to be visually displayed to the user” a computer program product for visually displaying healthcare protocols to a user, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable media, the program instructions executable by a processor to cause the processor to: receive from the user, via an electronic communications network, one or more search terms associated with a health-related condition, identify, based at least on one or more search terms, a corpus of one or more documents, analyze at least one document of the corpus for a treatment protocol associated with the health related condition, determine first content for presentation to the 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“visually displaying healthcare protocols to a user” and “send, via the electronic communications network, a message causing the second content to be visually displayed to the user” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a computer program product”, “the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable media, the program instructions executable by a processor” and “via an electronic communications network”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“visually displaying healthcare protocols to a user” and “send, via the electronic communications network, a message causing the second content to be visually displayed to the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves 
As per claim 18, 
Claim 18 is substantially similar to claim 4. Accordingly, claim 18 is rejected for the same reasons as claim 4.
As per claim 19, 
Claim 19 is substantially similar to claim 5. Accordingly, claim 19 is rejected for the same reasons as claim 5.
As per claim 20, 
Claim 20 is substantially similar to claim 6. Accordingly, claim 20 is rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2017/0286622; herein referred to as Cox).
As per claim 1, 
Cox teaches receiving from a user, via an electronic communications network, one or more search terms associated with a health-related condition:
(Paragraphs [0034], [0138] and [0273] of Cox. The teaching describes assisting the patient and medical workers in handling their shared responsibilities including mechanisms for generating patient care plans based on the patient's medical condition, mechanisms for patient's to self-monitor their adherence to their own care plans, and the like. FIG. 5 is a flowchart outlining an example operation for creating a personalized patient care plan in accordance with one illustrative embodiment. As shown in FIG. 5, the operation comprises receiving a 
Cox further teaches identifying, with a computer and based on the one or more search terms, a corpus of one or more documents stored in an electronic format:
(Paragraph [0138] of Cox. The teaching describes the operation comprises receiving a request (Personalized Patient Care Plan (PPCP) request) for the creation of a personalized patient care plan specifically identifying a patient for which the personalized patient care plan is to be created (step 510). EMR and demographic information is retrieved for the patient (step 520) and used to retrieve one or more patient care plan guidelines corresponding to the patient's characteristics (step 530). Here the EMR and demographic data correspond to the corpus of one or more documents that are stored in an electronic form)
Cox further teaches analyzing, with the computer, at least one document of the corpus for a treatment protocol associated with the health-related condition:
(Paragraph [0138] of Cox
Cox further teaches determining, with the computer, first content for a presentation to the user, the first content comprising at least a portion of the treatment protocol associated with the health-related condition:
(Paragraph [0139] of Cox. The teaching describes that personalized PCP is generated based on the generalized PCP as a basis which is then customized and personalized to the specific patient using the retrieved lifestyle information, the historical analysis results identifying patient actions that are likely to be adhered to by this patient, and established rules, patterns, algorithms, logic, etc., for generating personalized patient actions and combining them in a serial manner to generate a sequence of patient actions and goals that together constitute the patient's side of the personalized patient care plan (step 570).) 
Cox further teaches determining, with the computer, a risk value indicative of one or more risks associated with the first content for presentation:	
(Paragraph [0232] of Cox. The teaching describes monitoring the personalized patient care plan, and modifying the personalized patient care plan based on monitoring of the adherence of the patient to the personalized patient care plan, the illustrative embodiments further provide mechanisms for evaluating patient risks for adverse events and conditions and performing mitigating actions to minimize or manage these patient risks. Each risk evaluation rule may specify a set of criteria to evaluate and one or more ways in which to generate a score for these criteria and the risk of the corresponding condition/event as a whole.)
Cox further teaches determining, with the computer, whether the risk value exceeds a risk threshold:
(Paragraph [0234], [0237] and [0259] of Cox. The teaching describes risk evaluation rules which comprise criteria and corresponding score values that combine to evaluate various risk factors and generate a risk score indicative of a 
Cox further teaches in response to determining the risk value exceeds the risk threshold, determining, with the computer, second content for presentation by reformatting the first content for presentation:
(Paragraph [0147] of Cox. The teaching describes that based on the patient’s actions and risks associated therewith, the personalized PCP (first treatment protocol content) can be modified into a modified PPCP (second treatment protocol content)) 
Cox further teaches sending, via the electronic communications network, a message causing the second content to be visually displayed to the user:
(Paragraphs [0104] and [0147] of Cox. The teaching describes that the modified PPCP is output to the patient system(s) and assessor system(s) which includes a personalized patient care plan application 110 configured to provide a plurality of services to users via the network 130.)
Here, Cox teaches that the personalized PCP is then output to the user through the personalized patient care plan application (paragraph [0104] of Cox) without regard to the risk factors associated with the care plan.
However it would have been obvious to one of ordinary skill in the art before the time of filing to modify Cox to withhold the care plan for display to the user until it has been modified into the modified PPCP as described in paragraph [0147]. Paragraph [0232] of Cox teaches that the illustrative embodiments further provide mechanisms for evaluating patient risks for adverse events and conditions and performing mitigating actions to minimize or manage these patient risks in the course of evaluating the personalized PCP. This suggests that there are inherent risks to consider in a given care plan and such risks need to be considered. PPCPs can be updated as patients progress through the care plan so it would have been advantageous to make a preliminary modification based on inherent risks in a care plan to reduce the number of times a care plan changes, thereby limiting the likelihood a patient gets confused with the instructions. One of ordinary skill in the art would have made this modification of Cox based on this rationale without yielding unexpected results.
As per claim 2, 
Cox teaches the limitations of claim 1.  
Cox further teaches wherein the second content includes the first content:
(Paragraph [0147] of Cox. The teaching describes that based on the patient’s actions and risks associated therewith, the personalized PCP (first treatment 
As per claim 3, 
Cox teaches the limitations of claim 1. 
Cox further teaches wherein the second content is different than the first content:	
(Paragraph [0147] of Cox. The teaching describes that based on the patient’s actions and risks associated therewith, the personalized PCP (first treatment protocol content) can be modified into a modified PPCP (second treatment protocol content). The modified PPCP contains alternative or different actions than the personalized PCP.)
As per claim 4, 
Cox teaches the limitations of claim 1.
Cox further teaches wherein determining the second content for presentation by reformatting the first content for presentation comprises including at least one of a risk warning or a waiver:
(Paragraph [0243] of Cox. The teaching describes that risk scoring performed by the mechanisms of the illustrative embodiments may be fed back into the risk assessment system as a feedback input to adjust future risk scoring algorithms as well as segment patients into various risk categories. The segmentation of patients into various risk categories for various medical conditions/events may be used as a trigger to perform actions with regard to groups or patients as a whole. For example, a medication notification campaign for controlling blood pressure may be initiated with regard to a group of patients whose risk of a particular 
As per claim 5, 
Cox teaches the limitations of claim 1. 
Cox further teaches wherein the first content for presentation corresponds to a subset of a plurality of steps of the treatment protocol, and wherein determining the second content for presentation comprises including at least one step of the plurality of steps of the treatment protocol that is not part of the subset:
(Paragraphs [0139] and [0147] of Cox. The teaching describes that the personalized PCP contains a sequence of patient actions and goals. Based on the selected patient actions in the personalized patient care plan, corresponding monitor actions for all or a subset of the patient actions are generated using monitoring action rules, patterns, algorithms, logic, or the like (step 580). The teaching further describes that based on the patient’s actions and risks associated therewith, the personalized PCP (first treatment protocol content) can be modified into a modified PPCP (second treatment protocol content). The modified PPCP contains alternative or different actions than the personalized PCP, i.e. steps of the second treatment protocol content that are not in the subset of the first treatment protocol content.)
As per claim 6, 
Cox teaches the limitations of claim 5.  
Cox further teaches wherein analyzing at least one document of the corpus of for a treatment protocol associated with a health-related condition comprises determining a dependency of the subset to the at least one step that is not part of the subset, and 
(Paragraphs [0139] and [0147] of Cox. The teaching describes that the personalized PCP contains a sequence of patient actions and goals. Based on the selected patient actions in the personalized patient care plan, corresponding monitor actions for all or a subset of the patient actions are generated using monitoring action rules, patterns, algorithms, logic, or the like (step 580). The teaching further describes that based on the patient’s actions and risks associated therewith, the personalized PCP (first treatment protocol content) can be modified into a modified PPCP (second treatment protocol content). The modified PPCP contains alternative or different actions than the personalized PCP, i.e. steps of the second treatment protocol content that are not in the subset of the first treatment protocol content. The actions in both the personalized PCP and modified PPCP are done in a serialized manner. This means that there are dependencies between the actions)
As per claim 7, 
Cox teaches the limitations of claim 1. 
Cox further teaches wherein analyzing at least one document of the corpus for a treatment protocol associated with a health-related condition comprises extracting the treatment protocol from the document based on at least one of a document heading, a numbered formatting, a numbered hierarchy, a bulleted list, an action element, or a declarative statement:
(Paragraph [0065] of Cox. The teaching describes the historical analysis may be performed when generating the generalized patient care plan so as to identify the general goals and corresponding general patient care plan actions that 
As per claim 10, 
Cox teaches the limitations of claim 1. 
Cox further teaches wherein the first content for presentation corresponds to a subset of a plurality of steps of the treatment protocol, and wherein determining second content for presentation by reformatting the first content for presentation comprises determining to present one or more steps of the treatment protocol prior to the subset of steps:
(Paragraphs [0139] and [0147] of Cox. The teaching describes that the personalized PCP contains a sequence of patient actions and goals. Based on the selected patient actions in the personalized patient care plan, corresponding monitor actions for all or a subset of the patient actions are generated using monitoring action rules, patterns, algorithms, logic, or the like (step 580). The teaching further describes that based on the patient’s actions and risks associated therewith, the personalized PCP (first treatment protocol content) can be modified into a modified PPCP (second treatment protocol content). The modified PPCP contains alternative or different actions than the personalized PCP, i.e. steps of the second treatment protocol content that are not in the subset of the first treatment protocol content. These modified series of steps can 
As per claim 11, 
Cox teaches the limitations of claim 1.  
Cox further teaches wherein determining second content for presentation by reformatting the first content for presentation comprises modifying a markup language of a preview presentation of the treatment protocol to disallow presentation of the first content in the preview presentation:
(Paragraphs [0104] and [0147] of Cox. The teaching describes that the modified PPCP is output to the patient system(s) and assessor system(s) which includes a personalized patient care plan application 110 configured to provide a plurality of services to users via the network 130. The personalized care plan application is run by a server which also contains a web server 114, which performs traditional web service functions, which would include serving the page utilizing a form of HTML protocol. By changing the personalized PCP to a modified PPCP, the markup language of the webpage for the application would be modified in a corresponding manner to not allow the personalized PCP to be presented in favor of presenting the modified PPCP.)
As per claim 12, 
Claim 12 is substantially similar to claim 1. Accordingly, claim 12 is rejected for the same reasons as claim 1. 
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14,
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5. 
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 10. Accordingly, claim 16 is rejected for the same reasons as claim 10.
As per claim 17,
Claim 17 is substantially similar to claim 1. Accordingly, claim 17 is rejected for the same reasons as claim 1.
As per claim 18, 
Claim 18 is substantially similar to claim 4. Accordingly, claim 18 is rejected for the same reasons as claim 4.
As per claim 19, 
Claim 19 is substantially similar to claim 5. Accordingly, claim 19 is rejected for the same reasons as claim 5.
As per claim 20, 
Claim 20 is substantially similar to claim 6. Accordingly, claim 20 is rejected for the same reasons as claim 6.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Katwala et al. (US 2018/0046764; herein referred to as Katwala). 
As per claim 8, 
Cox teaches the limitations of claim 1. 
The teaching of Cox does not explicitly teach wherein analyzing at least one document of the corpus for a treatment protocol associated with a health-related condition comprises segmenting the treatment protocol into a plurality of segments, and wherein determining second content for presentation by reformatting the first content for presentation comprises augmenting the segments with visual elements to visually indicate one or more risks associated with the segments. 
However Katwala teaches wherein analyzing at least one document of the corpus for a treatment protocol associated with a health-related condition comprises segmenting the treatment protocol into a plurality of segments, and wherein determining second content for presentation by reformatting the first content for presentation comprises augmenting the segments with visual elements to visually indicate one or more risks associated with the segments:
(Paragraphs [0102]-[0104] and [0107] and Figure 9 of Katwala. The teaching describes a knowledge bases and rules used by step 508 of process 500 may include a set of rules configured for selecting proposed medical codes based on patient documents for a particular patient, using data engine 106. Certain embodiments of the user interfaces described herein facilitate a user's ability to review and generate documentation for clinical decision support prompts, for example identifying medical conditions, medications, treatments, care gaps, and other clinical information that is surfaced (e.g., as identified entities) along with associated evidence, that can support a clinician's ability to make a more informed clinical judgment regarding the patient's care plan. FIG. 9 shows an exemplary user interface 900 for documenting missing diagnosis codes for a single patient. User interface 900 includes two main panels: panel 902 presented on the left of user interface 900, which is shown to display a third of six patient documents (see document selector 903), and panel 904, which shows aspects of 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Cox, the risk detection system of Katwala. Paragraph [0029] teaches that he invention involves one or more memories configured to implement an improved application of natural language processing to enable deep-mining of the patient data. Thus, embodiments of the invention provide improvements in computer-related technology through techniques for enabling more accurate and comprehensive extraction of health-related concepts. One of ordinary skill in the art would have added to the teaching of Cox, the teaching of Katwala based on this incentive without yielding unexpected results. 
As per claim 9, 
Cox teaches the limitations of claim 1. 
The teaching of Cox does not explicitly teach wherein determining a risk value indicative of one or more risks associated with the first content for presentation comprises: identifying in the document a set of one or more terms for risk analysis and comparing the set of one or more terms for risk analysis with a plurality of terms of a risk database.
However Katwala teaches wherein determining a risk value indicative of one or more risks associated with the first content for presentation comprises: identifying in the document a set of one or more terms for risk analysis and comparing the set of one or more terms for risk analysis with a plurality of terms of a risk database:
(Paragraphs [0102]-[0104] and [0107] and Figure 9 of Katwala. The teaching describes a knowledge bases and rules used by step 508 of process 500 may include a set of rules configured for selecting proposed medical codes based on patient documents for a particular patient, using data engine 106. Certain embodiments of the user interfaces described herein facilitate a user's ability to review and generate documentation for clinical decision support prompts, for example identifying medical conditions, medications, treatments, care gaps, and other clinical information that is surfaced (e.g., as identified entities) along with associated evidence, that can support a clinician's ability to make a more informed clinical judgment regarding the patient's care plan. FIG. 9 shows an exemplary user interface 900 for documenting missing diagnosis codes for a single patient. User interface 900 includes two main panels: panel 902 presented on the left of user interface 900, which is shown to display a third of six patient documents (see document selector 903), and panel 904, which shows aspects of a series of proposed code sub-panels 906. In panel 904, the proposed codes are ordered by risk adjustment factor (RAF) adjustment. A risk adjustment factor is an assessment of the health risk associated with a patient under a particular risk model, for example the Centers for Medicare and Medicaid Services (CMS) Hierarchical Condition Category (HCC) model. Panel 904 shows selectable peeks 912 of additional proposed code subpanels 906; upon selection, peeks 912 expand to present a corresponding sub-panel 906. The suspected conditions demonstrate risks of the patient having a particular condition based on the terms 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Cox, the risk detection system of Katwala. Paragraph [0029] teaches that he invention involves one or more memories configured to implement an improved application of natural language processing to enable deep-mining of the patient data. Thus, embodiments of the invention provide improvements in computer-related technology through techniques for enabling more accurate and comprehensive extraction of health-related concepts. One of ordinary skill in the art would have added to the teaching of Cox, the teaching of Katwala based on this incentive without yielding unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686